Based upon our review of the record on appeal, we conclude
                that the district court did not err in determining that appellant was not
                entitled to relief. NRS 34.724(2)(c) provides that a post-conviction petition
                for a writ of habeas corpus is the only remedy available to challenge the
                computation of time served, and therefore, a writ of mandamus is not
                available to challenge the application and calculation of appellant's
                statutory credits. Thus, we conclude that the district court did not err in
                denying the petition for a writ of mandamus. 2 Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 3




                                                    Hardesty


                                                     Otakolt -    4   j4/
                                                                                     •

                                                    ParragUirre


                                                                                    J.


                      2 Thedistrict court denied the petition for a writ of mandamus on the
                merits, but should not have reached the merits of appellant's claim
                pursuant to NRS 34.724(2)(c). However, we affirm because the district
                court reached the right result in denying the petition. See Wyatt v. State,
                86 Nev. 294, 298, 468 P.2d 338, 341 (1970).

                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A

                                                                                                (A,„
                cc: Hon. Linda Marie Bell, District Judge
                     Nathanial Johnson
                     Attorney General/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A